The Court:
The findings of fact are not as definite and clear as could be desired, but we are unable to construe them in such a way as to make them warrant the conclusions of law, or support the judgment of the Court. As we construe some of the findings of fact, the plaintiffs have a prior right to more water than the Court, in its conclusion of law, finds that they are entitled to, or in its judgment awards to them. And this seems to have been the view of the Court after, in its opinion, it was too late to remedy the error into which it had fallen. We have, therefore, concluded to reverse the judgment and remand the cause, with directions to the Court below to make its findings of fact as to the relative rights of the parties more definite and clear; and that the conclusions *629of law and judgment be so framed as to correspond with the findings of fact.
Judgment reversed, and cause remanded, with directions as aforesaid.